Banke, Presiding Judge,
concurring specially.
I concur fully in the majority opinion.
The General Assembly has enacted comprehensive legislation setting forth the circumstances under which parking on public roads will and will not be permitted. See generally OCGA § 40-6-200 et seq. Under the rationale advanced by the dissent, a driver could be parked in complete compliance with these statutes, as well as with all applicable departmental regulations and local ordinances governing the parking of motor vehicles at the location in question, see generally OCGA § 32-6-2, yet nevertheless be prosecuted under OCGA § 36-6-1 for obstructing or encroaching upon “any part of [a] public road.” Such a result would, of course, be nonsensical. Accordingly, while it may well be possible to violate OCGA § 36-6-1 through the creation of an obstruction or encroachment which is not structural in nature, I believe Southern Intermodal Logistics v. Coleman, 175 Ga. App. 853 (2) (334 SE2d 888) (1985), was correctly decided to the extent that it held that this Code section does not encompass vehicular parking.
I am authorized to state that Presiding Judge Deen joins in this special concurrence.